Citation Nr: 0525045	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  05-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1969 
to November 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita Kansas.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for a psychiatric 
disability, gout, sleep apnea or hypertension, and the record 
does not show that any current diagnosis is related to 
service.  


CONCLUSION OF LAW

Bipolar disorder, gout, sleep apnea and hypertension were not 
incurred in or aggravated by service; nor may bipolar 
disorder or hypertension be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued December 2003, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  While he was not requested to provide any 
medical evidence he had that pertains to the claim, he has 
since the issuance of the letter informed the Board that he 
had additional evidence to submit and requested an extension 
of time to submit such.  The extension was given.  As such, 
the Board finds that the VA's duty to notify the appellant, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004) has 
been satisfied.  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial denial of the claim.  Thus there is no 
defect with respect to timing of the VCAA notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
these issues.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis or hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Merits of the Claims

The veteran contends that service connection is warranted for 
a psychiatric disability, gout, sleep apnea and hypertension.  
The service medical records are negative for a diagnosis, or 
treatment regarding a psychiatric disability, gout, sleep 
apnea or hypertension.  The July 1969 enlistment examination 
report shows that his clinical evaluation was normal for all 
pertinent disabilities.  His blood pressure was 122.76, and 
he denied a history of any disability pertinent to this 
claim.  Examination in April 1971 is similarly documented.  
On a separation medical examination in September 1977, 
pursuant to administrative elimination proceedings under 
Chapter 13, Army Regulation 635-200 for unfitness or 
unsuitability for further military service, examination of 
all systems was normal.  The examiner recommended a 
psychiatry examination due to Chapter 13.  A psychiatry 
examination was not performed.  

Post service, there is no showing of hypertension or a 
psychosis within the first post service year.  VA records 
show that in May 1999, bipolar disorder was diagnosed.  On VA 
examination in December 2003, the examiner noted that the 
claims file had been reviewed.  After examining the veteran, 
and conducting diagnostic tests, the pertinet diagnoses were: 
hypertension with poor control; gouty arthritis of the left 
knee and ankle, controlled with medication; and sleep apnea 
with use of CPAP at night.  On psychiatric examination that 
same month, bipolar disorder was diagnosed, and the examiner 
stated that because of the atypical course of the veteran's 
symptoms and a lack of an obvious temporal relationship of 
the onset of symptoms and his enrollment in service, it is 
unclear at this time if his signs and symptoms were related 
to his service in the army.  

These disorders have a showing of current disablement; 
however, there is nonetheless absent from the record 
competent evidence linking any of those disabilities to the 
veteran's period of service or any event in service.  No 
medical professional provides findings or opinions to that 
effect.  While a recommendation that the veteran undergo a 
psychiatric examination due to Chapter 13 was made at 
separation, there is no showing of a diagnosis for a 
psychosis in service and a VA examiner has stated that there 
is no relationship between the current bipolar disorder and 
service.  The veteran voices opinions about the relationship 
of his current disabilities to his period of active duty.   
Here, there is no showing of treatment in service or until 
many years thereafter for each of the disabilities, and 
competent evidence of a nexus to service is totally lacking.  
Only the veteran himself has offered opinions linking his 
bipolar disorder, gout, sleep apnea and hypertension to 
service, and the record does not reflect that the veteran has 
the requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the absence of a showing of inservice treatment and a 
showing of a nexus between bipolar disorder, gout, sleep 
apnea and hypertension and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the disabilities.  Accordingly, the 
appeal on those issues must be denied in its entirety.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, such statute is not for application 
in this instance.


ORDER

Service connection for bipolar disorder, gout, sleep apnea 
and hypertension is denied.  



REMAND

The veteran seeks service connection for a low back 
disability.  The veteran was treated in service for back 
complaints in May 1971, and postural low back strain was 
diagnosed.  He was seen for an injury to the dorsal spine in 
August 1974.  He has currently been diagnosed with 
osteoarthritic disease of the low back with disc 
degeneration.  A nexus opinion regarding this disability has 
not been obtained by the RO. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address 
whether it is at least as likely as not ( 
a 50 percent chance or better) that any 
chronic acquired low back disorder(s) 
found on examination is/are causally 
related to service  A full rationale for 
all opinions and conclusions must be 
provided in the examination report.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a back disorder.  

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter the case 
should be returned to the Board if in 
order.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


